Response to Amendment
The amendment filed on 6/29/2021 has been entered and considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9 and 11-14,16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (PGPUB 2009/0002586 A1) in view of Watanabe (PGPUB 2009/0079684 A1)
As to claim 1, Kimura (Fig. 6) teaches, pixel driving circuit (Fig. 6) comprising a plurality of scan lines (scan line 117) and a plurality of data lines (signal line 116), the plurality of scan lines and the plurality of data lines defining a plurality of sub-pixel units (Fig. 31), one of the plurality of sub-pixel units connected to a scan line and a data line, and the sub-pixel unit comprising (Fig. 6) :
a first common electrode (Cs line 119, ¶ 171);
a second common electrode (common electrode 118),
a main sub-pixel unit (first transistor 211, first liquid crystal element 121,first storage capacitor 131), comprising a first transistor (first transistor 211), a first storage capacitor (first storage capacitor 131) and a first liquid crystal capacitor (first liquid crystal element 121)(¶ 167), wherein a first plate (i.e. upper terminal of liquid crystal element 121) of the first liquid crystal capacitor is electrically connected to the second electrode of the first transistor, and a second plate (i.e. lower terminal of liquid crystal element 121) of the first liquid crystal capacitor is electrically connected to the second common electrode (Fig. 6),
a subsidiary sub-pixel unit (i.e. rest of Fig. 6 not included in the main sub-pixel unit), comprising a second transistor (second transistor 212), a second storage capacitor (second storage capacitor 132) and a second liquid crystal capacitor (second liquid crystal element 122);
a third transistor (third transistor 213), having a second electrode (i.e. right terminal of third transistor 213 as shown in Fig. 6) electrically connected to a first common electrode (Cs line 119)(¶ 183);
(Fig. 6), an electrode (i.e. right terminal of 211 as shown in Fig. 6) of the first transistor is electrically connected to a first electrode (i.e. left terminal of transistor 212) of the second transistor, and a second electrode (i.e. right terminal of transistor 212)of the second transistor is electrically connected to a first electrode (i.e. left terminal of transistor 213) of the third transistor (Fig. 6).
Kimura does not specifically teach wherein the first common electrode and the second common electrode have the same voltage level.
Watanabe (Fig. 15) teaches, wherein the first common electrode and the second common electrode have the same voltage level (¶ 199: i.e. second capacitor electrode 119b supplied with the same potential as that of the counter electrode opposed to the pixel electrode 9a. 119b is equivalent to lower terminal of first storage capacitor 131 as shown in Fig. 6 in Kimura and connects to VCOM 133. Vcom 133 is equivalent to Cs line 119 in Kimura. The counter electrode 21 in Watanabe is connected to LCCOM 132a and equivalent to Kimura’s lower terminal of the first liquid crystal element 121).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Watanabe’s driving method into Kimura’s liquid crystal display, so as to achieve high contrast ratio (¶ 200).


As to claim 11, Kimura (Fig. 6) teaches, a liquid crystal display panel (liquid crystal display device) comprising pixel driving circuit (Fig. 6), the pixel driving circuit (scan line 117) and a plurality of data lines (signal line 116), the plurality of scan lines and the plurality of data lines defining a plurality of sub-pixel units (Fig. 31), one of the plurality of sub-pixel units connected to a scan line and a data line, and the sub-pixel unit comprising (Fig. 6) :
a first common electrode (Cs line 119, ¶ 171);
a second common electrode (common electrode 118),
a main sub-pixel unit (first transistor 211, first liquid crystal element 121,first storage capacitor 131), comprising a first transistor (first transistor 211), a first storage capacitor (first storage capacitor 131) and a first liquid crystal capacitor (first liquid crystal element 121)(¶ 167), wherein a first plate (i.e. upper terminal of liquid crystal element 121) of the first liquid crystal capacitor is electrically connected to the second electrode of the first transistor, and a second plate (i.e. lower terminal of liquid crystal element 121) of the first liquid crystal capacitor is electrically connected to the second common electrode (Fig. 6),
a subsidiary sub-pixel unit (i.e. rest of Fig. 6 not included in the main sub-pixel unit), comprising a second transistor (second transistor 212), a second storage capacitor (second storage capacitor 132) and a second liquid crystal capacitor (second liquid crystal element 122);
a third transistor (third transistor 213), having a second electrode (i.e. right terminal of third transistor 213 as shown in Fig. 6) electrically connected to a first common electrode (Cs line 119)(¶ 183);
wherein gates of the first transistor, the second transistor and the third transistor are electrically connected to a scan line (Fig. 6), an electrode (i.e. right terminal of 211 as shown in Fig. 6) of the first transistor is electrically connected to a first electrode (i.e. left terminal of transistor 212) of the second transistor, and a second electrode (i.e. right terminal of transistor 212)of the second transistor is electrically connected to a first electrode (i.e. left terminal of transistor 213) of the third transistor (Fig. 6).
Kimura does not specifically teach wherein the first common electrode and the second common electrode have the same voltage level.
Watanabe (Fig. 15) teaches, wherein the first common electrode and the second common electrode have the same voltage level (¶ 199: i.e. second capacitor electrode 119b supplied with the same potential as that of the counter electrode opposed to the pixel electrode 9a. 119b is equivalent to lower terminal of first storage capacitor 131 as shown in Fig. 6 in Kimura and connects to VCOM 133. Vcom 133 is equivalent to Cs line 119 in Kimura. The counter electrode 21 in Watanabe is connected to LCCOM 132a and equivalent to Kimura’s lower terminal of the first liquid crystal element 121).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Watanabe’s driving method into Kimura’s liquid crystal display, so as to achieve high contrast ratio (¶ 200).

Dependent Claims
As to claims 2 and 12, Kimura (Fig. 6) teaches, wherein a first electrode (i.e. left terminal of transistor 211) of the first transistor is electrically connected to the data line (signal line 116), and a second electrode (i.e. right terminal of transistor 211) of (Fig. 6).

As to claims 3 and 13, Kimura (Fig. 6) teaches, wherein the first transistor and the first storage capacitor are connected in series (Fig. 6: i.e. transistor 211, liquid crystal 121, and common electrode 118 are connected in series), and the first transistor and the first liquid crystal capacitor are connected in series (Fig. 6: i.e. transistor 211, capacitor 131, and Cs line 119 are connected in series)

As to claims 4 and 14, Kimura (Fig. 6) teaches, wherein a first plate of the first storage capacitor is electrically connected to the second electrode of the first transistor (i.e. upper terminal of capacitor 131 is connected to the right terminal of transistor 211), and a second plate of the first storage capacitor is electrically connected to the first common electrode (i.e. lower terminal connects to Cs 119)(Fig. 6).

As to claims 6 and 16, Kimura (Fig. 6) teaches, wherein the second transistor and the second storage capacitor are connected in series (Fig. 6: i.e. transistor 212, liquid crystal 122 and common electrode 118 are connected in series), and the second transistor and the second liquid crystal capacitor are connected in series (Fig. 6: i.e. transistor 212, capacitor 132, Cs 119 are connected in series)

As to claims 7 and 17, Kimura (Fig. 6) teaches, wherein a first plate of the second storage capacitor is electrically connected to the second electrode of the second transistor (i.e. upper terminal of capacitor 132 is connected to right terminal of transistor 212), and a second plate (i.e. lower terminal of capacitor 132 is connected to Cs line 119) of the second storage capacitor is electrically connected to a first common electrode (Cs line 119)(Fig. 6).

As to claims 8 and 18, Kimura (Fig. 6) teaches, wherein a first plate (i.e. upper terminal of liquid crystal 122) of the second liquid crystal capacitor is electrically connected to the second electrode of the second transistor (i.e. upper terminal of liquid crystal 122 is connected to right terminal of transistor 212), and a second plate (i.e. lower terminal of liquid crystal 122 is connected to common electrode 118) of the second liquid crystal capacitor is electrically connected to the second common electrode (Fig. 6).

As to claims 9 and 19, Kimura (Fig. 6) teaches, wherein a first electrode of the first transistor is electrically connected to the data line (i.e. left terminal of transistor 211 is connected to signal line 116), a first electrode of the second electrode is electrically connected to the data line (i.e. left terminal of transistor 212 is connected to signal line 116 when transistor 211 is turned on), and the first electrode of the first transistor is electrically connected to the first electrode of the second transistor (i.e. when transistor 211 turns on, each left terminal of transistors 211 and 212 are connected to each other)(Fig. 6).
s 10 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura and Watanabe  as applied to claims 1 and 11  above, and further in view of Chen (PGPUB 2020/0043434 A1)

As to claims 10 and 20, Kimura and Watanabe teach the pixel driving circuit and method, but do not specifically teach wherein the main sub-pixel unit comprises four domains and the subsidiary sub-pixel unit comprises four domains.
Chen (Figs. 1a, 1b) teaches, wherein the main sub-pixel unit comprises four domains and the subsidiary sub-pixel unit comprises four domains (Fig. 1a: i.e. each of main pixel 110 and sub pixel 120 have four quadrants as shown in Fig. 1a).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Chen’s pixel structure into Kimura’s liquid crystal display as modified with the teaching of Watanabe, so as to improve visual color differences (¶ 30).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691